- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF) 00.108.786/0001-65 Corporate Registry (NIRE) 35.300.177.240 Publicly Held Company Rua Verbo Divino nº 1356 - 1º andar, São Paulo-SP NOTICE TO THE MARKET São Paulo, May 20, 2010 - Net Serviços de Comunicação S.A. (BM&FBovespa: NETC4 and NETC3; Nasdaq: NETC; Latibex: XNET) , the largest Pay-TV multi-service operator in Latin America offering bidirectional broadband Internet access (Vírtua) and voice service (Net Fone via Embratel), informs that the Company's Form 20-F regarding the year ended on December 31 st , 2009 was already filed with the SEC, and is already available for download at the Company's IR website. In addition, shareholders may receive a hard copy of the Companys complete financial statements free of charge by requesting a copy within a reasonable period of time from Mr. Marcio Minoru in NETs Investor Relations Office at (+55 11) 2111-2785 or email: ri@netservicos.com.br Sincerely, Net Serviços de Comunicação S.A. Investor Relations Phone: +55 (11) 2111-2785 ri@netservicos.com.br http://ir.netservicos.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 20, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
